Citation Nr: 0813055	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-20 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois

THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for ischemic heart 
disease, to include as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of prostate cancer.  

4.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1967, including honorable service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.

The issues of entitlement to service connection for 
hypertension and ischemic heart disease, both to include as 
secondary to service-connected diabetes mellitus, and 
entitlement to a rating in excess of 10 percent for residuals 
of prostate cancer are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issue of 
entitlement to service connection for tinnitus has been 
obtained.

2.  The veteran's tinnitus is attributable to his period of 
active service.




CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that his currently diagnosed tinnitus 
had its onset in service.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The veteran's service medical records (SMRs) are devoid of 
any reference to complaints of tinnitus.  The veteran's DD-
214 reflects that his Military Occupational Specialty (MOS) 
was a helicopter mechanic.  

In October 2003, the veteran underwent a VA audiological 
examination.  He reported that while in service, he was 
exposed to significant helicopter noise.  He advised that he 
experienced constant, moderate, bilateral tinnitus, which 
sounded like insects.  The report noted that the veteran 
reported first having noticed the tinnitus less than 10 years 
ago and he attributed it to his time in the military.  The 
veteran denied any post-service noise exposure.  The examiner 
opined that since the veteran's onset of tinnitus was 10 year 
prior to the examination, and it was many years following 
service separation, his tinnitus was not at least as likely 
as not related to his military service.  

In an April 2005 statement in support of his claim, the 
veteran reported the onset of tinnitus while serving in 
Vietnam as a helicopter mechanic crew chief.  The follow 
month, the veteran stated that the VA examiner erred in 
noting the onset of his tinnitus at the October 2003 VA 
examination.  The veteran stated that he told the examiner 
his tinnitus had worsened in the past 10 years, not that it 
began within the last 10 years.  

In a statement dated in March 2007, the veteran stated that 
upon service separation, he noticed ringing in his ears and 
diminished hearing.  He advised that he has heard the sound 
of crickets in his ear since service separation.  He further 
noted that he was not exposed to noise in his post-service 
employment.  

In August 2007, the veteran underwent a second VA 
audiological examination.  The examiner noted that the 
veteran's tinnitus was less likely than not due to service as 
he previously reported having the onset of tinnitus 10 years 
prior to the October 2003 VA examination.  The examiner 
opined that his previous statement carried more validity than 
his report of experiencing tinnitus since service separation, 
and therefore, indicated that the veteran's tinnitus was not 
related to service.

In a statement received in October 2007, the veteran's 
treating physician opined that due to the veteran's in-
service acoustic trauma while working on the flight line, it 
was at least as likely as not that the veteran's bilateral 
hearing loss was related to his active service.  No mention 
was made regarding the likelihood that tinnitus was related 
to the veteran's in-service noise exposure.  

In April 2007, the veteran's sister submitted a statement in 
support of his claim.  She stated that upon return from 
service the veteran advised that he had difficulty hearing.  
She also recalled that he complained about the "buzzing 
noise" in his ear and that he stated it sounded like 
crickets.  

Following a complete review of the evidence of record, the 
Board finds that the veteran's credible testimony is 
consistent with the nature of his service duties as a 
helicopter mechanic.  The veteran reported being exposed to 
acoustic trauma while repairing helicopters in service-
confirmed by his MOS.  He also indicated that he had no post-
service occupational noise exposure.  The veteran's treating 
physician indicated that the veteran experienced acoustic 
trauma due to daily flight-line work in service.  Further, 
the veteran's sister indicated that upon return from service, 
the veteran complained of constantly hearing crickets.  
Although, the two VA audiological opinions indicated that the 
veteran's tinnitus was not related to service, the opinions 
were made inconsistent with the veteran's credible assertions 
that he experienced tinnitus since service separation.  
Therefore, in light of the credible evidence that the only 
unprotected periods of noise exposure were during service, 
the Board finds the evidence to be in relative equipoise as 
to the origin of the disability.  Accordingly, reasonable 
doubt is resolved in the veteran's favor and service 
connection is granted for tinnitus as having developed as a 
result of in-service noise exposure. 



ORDER

Service connection for tinnitus is granted subject to the 
laws and regulations governing the award of monetary 
benefits.  



REMAND

In light of the VCAA, further procedural and evidentiary 
development is necessary.  Of note, the veteran was not 
notified of the evidence necessary to substantiate his 
secondary service connection claims for hypertension and 
ischemic heart condition, both claimed as secondary to his 
service-connected diabetes mellitus.  Further, he was not 
adequately notified of the evidence necessary to substantiate 
his increased rating claim for residuals of prostate cancer 
pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, the veteran must be notified of the evidence necessary 
to substantiate his claims in compliance with the VCAA and 
governing case law.  

Hypertension 

The veteran contends that his currently diagnosed 
hypertension had its onset during service, or alternatively, 
is secondary to his service-connected diabetes mellitus.  

The veteran's induction examination reflected a blood 
pressure reading of 140/90.  No further notation was made.  
The veteran's separation medical examination listed his blood 
pressure as 135/95.  The SMRs do not reflect any specific 
treatment for hypertension, nor was the veteran diagnosed as 
having hypertension while in service.  

The veteran underwent a VA examination in October 2003.  The 
examiner noted the veteran as being hypertensive since 1967.  
The examiner confirmed the veteran's hypertension diagnosis.  
The examiner opined that the veteran's hypertension was less 
likely than not secondary to his diabetes mellitus as his 
hypertension preceded the diabetes mellitus by many years.  
No opinion was made as to the likelihood that hypertension 
was directly related to, or aggravated by, his service.  

Upon review of the evidence, the Board finds insufficient 
medical evidence of record upon which to render a decision on 
the veteran's claim of service connection for hypertension, 
to include as secondary to service-connected diabetes 
mellitus.  The veteran had elevated blood pressure readings 
both upon induction and upon service separation.  Evidence of 
record suggests that the veteran has been hypertensive since 
1967.  Moreover, the medical opinion of record only discusses 
the likelihood that the veteran's hypertension was secondary 
to his service-connected diabetes mellitus.  Thus, the claim 
must be remanded for a VA examination and an opinion obtained 
as to the likelihood that the veteran's currently diagnosed 
hypertension is directly related to, or was aggravated by, 
his service.  This examination is required pursuant to 
38 C.F.R. § 3.159(c)(4).  

Ischemic heart disease

The veteran contends that his heart disease had its onset 
during service, or alternatively, is secondary to his 
service-connected diabetes mellitus.  

Upon induction, the veteran indicated that he experienced 
chest pain or pressure.  No further notation was made. 

In a January 1965 in-service treatment note, the veteran was 
noted to have passed out during his P.T. test.  His chest was 
noted to be clear.  No pathology was noted except an upper 
respiratory infection.  In June 1965, the veteran sought 
treatment due to two fainting episodes.  The veteran had been 
experiencing chest pains for 2 to 3 weeks prior to treatment.  
The examiner indicated that he doubted the chest pain and 
fainting episodes were due to organic causes.  Further noted 
was the veteran's assertion that the pain occurred when he 
was aggravated.  The veteran's x-rays revealed that his chest 
was within normal limits.  The veteran was prescribed valium 
as needed for chest pain.  

Upon separation examination, the veteran noted a history of 
chest pain or pressure.  The examiner noted that the 
veteran's chest pains were due to nerves and that his use of 
"nerve medication" helped.  

The veteran was diagnosed as having heart disease in 2003 
after a myocardial infarction.  There was no opinion in the 
veteran's private treatment records related to the etiology 
of the veteran's heart disease.  Further, there was no 
evidence that the veteran had any complications due to his 
diabetes mellitus.  

In October 2003, the veteran underwent a VA examination.  The 
examiner could not identify the exact date of the diabetes 
mellitus diagnosis.  Noted were the veteran's private 
treatment records indicating that the veteran's diabetes 
mellitus was diet controlled and did not require medication 
for its treatment.  The examiner opined that the veteran's 
heart disease was less likely than not secondary to his 
service-connected diabetes mellitus as these conditions were 
diagnosed at the same time and his diabetes mellitus was 
found to be mild and only controlled with diet.  No opinion 
was given as to whether the veteran's current heart 
disability was directly caused by service.  

Upon review of the record, the Board finds insufficient 
evidence upon which to render a decision regarding the 
veteran's claim of service connection for heart disease, to 
include as secondary to diabetes mellitus.  The veteran noted 
chest pain and pressure upon induction and separation from 
service.  He was also treated for chest pains while in 
service.  There is no opinion of record regarding the 
likelihood that the veteran's current heart disease had its 
onset during service.  Thus, the claim must be remanded for 
an examination to be scheduled and an opinion rendered as to 
whether the veteran's currently diagnosed ischemic heart 
disease is related to service.  This examination is required 
pursuant to 38 C.F.R. § 3.159(c)(4).  

Increased rating

The veteran contends that his residuals of prostate cancer 
should be rated in excess of 10 percent as his condition has 
worsened.  He related that he has urinary leakage and must 
wear a pad and change it several times per day.  He also 
stated that he experiences nocturia 5 or more times per 
night.  

The veteran's most recent VA examination regarding these 
residuals was in October 2003.  The veteran's representative 
requested that the veteran be scheduled for another VA 
examination to determine the current level of his disability.  
Upon review of the record, the Board finds that there is 
insufficient evidence to determine the veteran's proper 
disability evaluation for his service-connected residuals of 
prostate cancer.  As the veteran has indicated a worsening of 
his disability, the claim must be remanded for a VA 
examination to determine the veteran's current level of 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
regarding the evidence required to 
substantiate his claim for an increased 
rating-including VCAA notice compliant 
with Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), and also provide appropriate 
notice regarding the evidence necessary to 
substantiate the claims of secondary 
service connection for hypertension and 
heart disease.  

In regards to the notice in compliance 
with Vazquez, the veteran should be 
advised that he may submit evidence 
showing the effects of the worsening or 
increase in severity of his service-
connected residuals of prostate cancer on 
the his employment and daily life.  
Additionally, the veteran should be 
specifically advised of the rating 
criteria listed under 38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  

Perform all development deemed necessary 
as a result of response(s) from the 
veteran.

2.  Schedule the veteran for a VA 
examination with the appropriate 
specialist to determine the current 
severity of the veteran's residuals of 
prostate cancer.  The veteran's claims 
folder should be made available to the 
examiner for review.  The examiner is to 
perform all necessary clinical testing and 
render all appropriate diagnoses based 
upon the reported symptomatology.  
Appropriate testing should be performed to 
specifically identify any associated 
objective symptoms of the claimed 
disability.  The examiner should then note 
the current level of the veteran's 
residuals of prostate cancer.  

3.  Schedule the veteran for a VA 
examination with the appropriate 
specialist to determine the nature and 
etiology of the veteran's hypertension and 
heart disease.  The veteran's claims 
folder should be made available to the 
examiner for review.  The examiner is to 
perform all necessary clinical testing and 
render all appropriate diagnoses.  The 
examiner should then render an opinion as 
to whether the veteran's hypertension and 
heart disease had their onset during 
service, or whether they were caused or 
worsened by his service-connected diabetes 
mellitus.

4.  When the requested development has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to cure procedural and 
evidentiary defects and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


